USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#: ___
SOUTHERN DISTRICT OF NEW YORK DATE FILED: @° 3°
x
WALLACE, :
Plaintiff,
1:18-cv-09468 (ALC)
-against-
ORDER
HAMER ET AL,
Defendants.
x

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of Defendants’ May 9, 2019 letter motion for a conference
regarding their anticipated motion to dismiss. On January 13, 2020, the Court ordered Plaintiff to
respond by January 20, 2020, but did not mail the order to Plaintiff. As such, that order is
VACATED. Plaintiff shall now file a response by March 2, 2020. The Court has mailed this

order to Plaintiff.

SO ORDERED.
Dated: February 5, 2020 / (Lae
New York, New York (rade O)—~

ANDREW L. CARTER, JR.
United States District Judge

 

 
